Remarks
This office action is in response to the amendment filed on 12/09/2021.
Claims 3, 9, and 17 have been cancelled.
Claims 1, 5, 8, 12, 15, and 19 have been amended.
Objection to claims 1-20 is withdrawn in view of Applicant’s amendment.
The 35 U.S.C. 112 rejection to claims 1-20 is withdrawn in view of Applicant’s amendment.
Claims 1-2, 5-7, 9, 12-14, 16, and 19-20 are allowed with entering Examiner’s Amendment listed below.
Allowed claims 1-2, 5-7, 9, 12-14, 16, and 19-20 are numbered as 1-14.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Ms. Azie S. Aziz (Reg#:L1304) on 3/02/2022 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS
Please amend claims 1, 4, 8, 11, 15 and 18 listed below:

generating an upgrade package of the software product, the upgrade package including an installation file of the software product, a metadata file and one or more executable files, wherein the metadata file indicates a version of [[the]] upgraded files of the software product, and a type of a disk file system, the version of the upgraded files being used to determine whether to upgrade the software product, wherein the one or more executable files are in a format of shell script files, and wherein the installation file of the software product has a size close to a size of the upgrade package; and 
executing the one or more executable files to perform operations for upgrading any one or all of optional components in the software product, including: 
unpacking the installation file, wherein the installation file includes files of the software product with a latest version; 
adding a disk file in the installation file to a virtual machine as a disk based on a file name indicated in the metadata file, the disk file including the upgraded files ; 
mounting the disk file to a mount point of the virtual machine, wherein the mount point is based on the type of the disk file system indicated in the metadata file; and 
providing a path to access the upgraded files based on the mount point and a folder path of the upgraded files indicated in the metadata file.  




8 (Currently Amended) An apparatus for upgrading a software product, the apparatus comprising a processor and a memory storing executable instructions that, in response to execution by the processor, cause the apparatus to: 
generate an upgrade package of the software product, the upgrade package including an installation file of the software product, a metadata file and one or more executable files, wherein the metadata file indicates a version of [[the]] upgraded files of the software product, and a type of a disk file system, the version of the upgraded files being used to determine whether to upgrade the software product, wherein the one or more executable files are in a format of shell script files, and wherein the installation file of the software product has a size close to a size of the upgrade package; and 
execute the one or more executable files to perform operations for upgrading any one or all of optional components in the software product, including: 
unpack the installation file, wherein the installation file includes files of the software product with a latest version; 
add a disk file in the installation file to a virtual machine as a disk based on a file name indicated in the metadata file, the disk file including the upgraded files ; 
mount the disk file to a mount point of the virtual machine, wherein the mount point is based on the type of the disk file system indicated in the metadata file; and 


11. (Canceled)

15. (Currently Amended) A computer-readable storage medium for upgrading a software product, the computer-readable storage medium being non-transitory and having computer-readable program code stored therein that in response to execution by a processor, causes an apparatus to: 
generate an upgrade package of the software product, the upgrade package including an installation file of the software product, a metadata file and one or more executable files, wherein the metadata file indicates a version of [[the]] upgraded files of the software product, and a type of a disk file system, the version of the upgraded files being used to determine whether to upgrade the software product, wherein the one or more executable Appl. Serial No. 16/419,2104 Atty. Docket No. 6368P316files are in a format of shell script files, and wherein the installation file of the software product has a size close to a size of the upgrade package; and 
execute the one or more executable files to perform operations for upgrading any one or all of optional components in the software product, including: 
unpack the installation file, wherein the installation file includes files of the software product with a latest version; 
as a disk based on a file name indicated in the metadata file, the disk file including the upgraded files ; 
mount the disk file to a mount point of the virtual machine, wherein the mount point is based on the type of the disk file system indicated in the metadata file; and 
provide a path to access the upgraded files based on the mount point and a folder path of the upgraded files indicated in the metadata file.

18. (Canceled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for the identified allowable subject matter:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Mellor (Mellor et al., US2007/0294676A1) discloses the claimed limitation/steps for upgrading software comprising: generating an upgrade package of the software product including an installation file of the software product, a metadata file, and one or more executable files, wherein the installation files have a size close to a size of the upgrade package; executing the one or more executable files to perform operations for 
Mellor does not explicitly disclose the limitation about unpacking the installation file, adding a disk file in the installation file to a virtual machine as a disk based on a file name indicated in the metadata file, the disk file including upgraded files of the software product; mounting the disk file to a mount point of the virtual machine, wherein the mount point is based on the type of the disk file system indicated in the metadata file; and providing a path to access the upgraded files based on the mount point and a folder path of the upgraded files indicated in the metadata file, and/or the one or more executable files are in a format of shell script files.
However, Donohue (Seamus Brendan Donohue, US6,202,207B1) discloses the limitation about the executable files is in a format of shell script files.
Mellor modified by Donohue does not explicitly discloses the limitation about unpacking the installation file, adding a disk file in the installation file to a virtual machine as a disk based on a file name indicated in the metadata file, the disk file including upgraded files of the software product; mounting the disk file to a mount point of the virtual machine, wherein the mount point is based on the type of the disk file system indicated in the metadata file; and providing a path to access the upgraded files based on the mount point and a folder path of the upgraded files indicated in the metadata file.
Arcese (Arcese et al., US2015/0220324A1) discloses the limitation about unpacking the installation file, adding a disk file in the installation file to a virtual machine based on a file name indicated in the metadata file, the disk file including 
However, the combination of Mellor, Donohue, and Arcese does not explicitly disclose the limitation about adding a disk file in the installation file to a virtual machine as a disk and mounting the disk file to a mount point of the virtual machine, wherein the mount point is based on the type of the disk file system indicated in the metadata file.

Therefore, in view of the recited method with the specific limitation about unpacking the installation file, adding a disk file in the installation file to a virtual machine as a disk based on a file name indicated in the metadata file, the disk file including upgraded files of the software product; mounting the disk file to a mount point of the virtual machine, wherein the mount point is based on the type of the disk file system indicated in the metadata file in claim 1, which does not appear to be suggested/taught by any combination of Mellor, Donohue, and Arcese, or other reference in the record, and thus such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 2, 5-7 contain the allowable subject matter.

Moreover, in view of recited apparatus for upgrading a software product and causing the apparatus to add a disk file in the installation file to a virtual machine as a disk based on a file name indicated in the metadata file, the disk file including the 

Further in view of recited non-transitory computer-readable storage medium having computer-readable program code stored therein to cause an apparatus to add a disk file in the installation file to a virtual machine as a disk based on a file name indicated in the metadata file, the disk file including the upgraded files of the software product, and to mount the disk file to a mount point of the virtual machine, wherein the mount point is based on the type of the disk file system indicated in the metadata file in independent claim 15, the combination of Mellor, Donohue, and Arcese reference does not appear to teach such specific limitations/steps. Therefore, such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 16 and 19-20 contains the allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Developer’s Guide to Building vApps and Virtual Appliances” by Vmware discloses a method/product called VMware stuido to build Virtual Appliances that supports OVF and OVA distribution formats.
Bozak al., (US8,713,556B2) discloses a method for updating virtual appliances.
Thorat et al., (US2011/0265076A1) discloses a method for updating an offline virtual machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
 
/Z. W./
Examiner, Art Unit 2192 

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192